Citation Nr: 0801424	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-29 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at private medical facilities from 
December 13-14, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 decision by the Department of Veterans 
Affairs Medical Center (VAMC) in Mountain Home, Tennessee.


FINDINGS OF FACT

1.  Because of the severity of his service-connected 
disabilities, 
especially his post-traumatic stress disorder (PTSD) - 
previously rated 100 percent and now 70 percent, the veteran 
has had a total disability rating on the basis of individual 
unemployability (TDIU) effectively since August 1, 2001.

2.  The treatment the veteran received from December 13-14, 
2002, at the Johnson County Health Center and the Sycamore 
Shoals Hospital was for symptoms a reasonable person would 
have considered life threatening.

3.  VA medical facilities were not feasibly available at the 
time the veteran received that treatment.


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of the 
unauthorized medical expenses incurred from December 13-14, 
2002, at the Johnson County Health Center and Sycamore Shoals 
Hospital.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.121 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to payment or 
reimbursement of the medical expenses he incurred from 
December 13-14, 2002, at the Johnson County Health Center and 
Sycamore Shoals Hospital.  

According to 38 C.F.R. § 17.54 (2007), the admission of a 
veteran to a non-VA hospital at VA expense must be authorized 
in advance.  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph, or other communication, made by the 
veteran or by others on his/her behalf is dispatched to VA 
for veterans in the 48 contiguous States and Puerto Rico, 
within 72 hours after the hour of admission, including in the 
computation of time Saturday, Sunday, and holidays.

Pursuant to 38 C.F.R. § 17.52(a), VA may contract with non-VA 
facilities for care.  
Furthermore, 38 C.F.R. § 17.120 (2007) provides that, to the 
extent allowable, payment or reimbursement of the expenses of 
care, not previously authorized in a private or public (or 
Federal) hospital not operated by VA, or of any medical 
services not previously authorized including transportation 
may be paid on the basis of a claim timely filed under the 
following circumstances:

(a)  For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or 
services:

(1)  For an adjudicated service-
connected disability;

(2)  For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;

(3)  For any disability of a 
veteran who has a total disability 
permanent in nature resulting from 
a service-connected disability;

(4)  For any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of 
hospital care or medical services 
for any of the reasons enumerated 
in § 17.48(j); and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

See also 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 
Vet App. 45, 49 (1998).  

Prior to the December 2002 treatment in question, the veteran 
was service connected for PTSD, previously evaluated as 
totally (i.e., 100 percent) disabling and, effectively since 
August 1, 2001, as 70-percent disabling.  His other service-
connected disability is residuals of a right ankle chip 
fracture, rated at the noncompensable (i.e., 0 percent) level 
effectively since November 5, 2001.  He also, however, has 
had a TDIU effectively since August 1, 2001.



So the veteran has the required total rating such that the 
treatment in question need not have been for a service-
connected disability.  Thus, resolution of this appeal turns 
on whether the treatment was for a medical emergency such 
that a VA facility was not feasibly available.

The veteran's claim was initially denied in April 2003 on the 
basis that the care he received was nonemergent such that 
delay would not have been hazardous to his life or health.  
It was noted that VA facilities were feasibly available to 
provide the treatment he needed.  More recent letters dated 
in September 2003 and February 2005 also denied his claim on 
these same grounds.

Records show the veteran presented to the Johnson County 
Health Center (JCHC) Emergency Room on December 13, 2002, 
complaining of nausea, upset stomach, nervousness, rapid 
pulse, sweating, and heart palpitations.  His medical history 
was significant for hypertension, gastroesophageal reflux 
disease (GERD), and PTSD.  The attending physician described 
the veteran's status on arrival as "urgent."  Upon physical 
examination, the veteran complained of a mild, intermittent 
burning pain and the attending noted the veteran had elevated 
blood pressure and had an irregular heart rate and rhythm.  
An electrocardiogram (EKG) showed intermittent new onset 
atrial fibrillation.  The attending described the veteran's 
status at discharge as "fair" and elected to transfer him 
to Sycamore Shoals Hospital (SSH) for additional care.

In a Statement of Medical Necessity - Ambulance 
Transportation Form dated December 13, 2002, that same 
attending physician indicated the veteran was to be 
transported to Sycamore Shoals Hospital for 
"hospitalization, further evaluation + treatment."  The 
attending indicated the veteran was confined to bed both 
before and after this trip and that he needed intravenous 
(IV) heparin, oxygen therapy, and a cardiac monitor. 

In a letter dated in July 2003 from B.C., M.D. of the Johnson 
County Health Center to the VAMC in Mountain Home, Tennessee, 
Dr. B.C. stated the veteran presented to the emergency room 
on December 13, 2002 with elevated blood pressure.  An EKG 
revealed atrial fibrillation, pulmonary disease pattern, and 
left anterior fascicular block.  Dr. B.C. further stated that 
the VAMC in Mountain Home was contacted, but that there were 
no beds available at that time for the veteran.  
Consequently, according to Dr. B.C., the veteran was 
transferred instead to Sycamore Shoals Hospital for 23-hour 
observation.  Dr. B.C. indicated the veteran was diagnosed 
with new onset atrial fibrillation and hypertension.

The veteran's wife stated in a June 2005 letter that she 
indicated to the attending at the Johnson Center, prior to 
the transfer to Sycamore, that the veteran usually received 
his treatment at the VAMC and, therefore, that he should be 
sent to a VAMC for further evaluation.  She reiterated that 
the attending at the Johnson Center contacted VA to arrange a 
transfer to a VAMC but was told that no beds were available.  
She also stated the attending at Johnson refused her request 
to transport the veteran to Sycamore Shoals Hospital by 
private vehicle because he was a "high risk" patient.  

H.R., a patient attendant during the veteran's ambulance 
transfer from JCHC to Sycamore Shoals Hospital, stated in a 
transfer order dated December 13, 2002 that :

This [patient] is being transferred to S 
Shoals for admission for sudden onset of 
[atrial fibrillation].  Pt. is in NSR at 
this time. . .  [He] states that he 
drank too much caffeine today.  He is in 
no pain and says he is ok now.  

The admitting physician at SSH, G.K., II, M.D., indicated the 
veteran initially presented with increased heart rate and was 
found to have new onset atrial fibrillation.  Dr. K described 
the veteran's condition as asymptomatic upon arrival and 
noted no evidence of shortness of breath or chest pain.  Upon 
physical examination, Dr. K noted that the veteran's heart 
showed normal rate and rhythm without murmur, rub, or gallop.  
Dr. K also noted that, although the veteran "ha[d] since 
converted to normal sinus rhythm," the doctor had to rule 
out myocardial infarction, i.e., heart attack.  



The discharge summary from Sycamore Shoals Hospital dated 
December 14, 2002 diagnosed the veteran as having atrial 
fibrillation converting to normal sinus rhythm.  Dr. K 
further noted that the veteran's increased heart rate 
occurred after he ate sardines and drank "lots of coffee."  
No evidence of myocardial infarction was noted at the time of 
discharge and the veteran was discharged in stable and 
improved condition.    

The Board notes that three VA medical opinions are associated 
with the veteran's duplicate Combined Health Record (CHR).  
The first opinion dated in April 2003 found that he was 
treated for a service-connected or adjunct disability on the 
basis that he was permanently and totally disabled.  However, 
the examiner concluded that emergent treatment was not 
required at JCHC given a review of the emergency room 
treatment notes.  The examiner also concluded that VA 
facilities were feasibly available "per Willis."  The 
Board, however, finds that this opinion has limited probative 
value because the examiner failed to point to a specific 
emergency room treatment record or finding contained therein 
to support the conclusion that emergent treatment was not 
required.  Moreover, the Board finds the examiner's cursory 
explanation of whether VA facilities were feasibly available 
to be unavailing, particularly in light of the evidence 
submitted by the veteran's wife and the statement from Dr. C 
indicating no beds were available at VAMC in Mountain Home, 
the closest VA medical facility, during the dates in 
question, although that facility was contacted concerning 
this

The second VA medical opinion dated in July 2003 found that 
emergent treatment was required in this instance, but that VA 
facilities were also feasibly available to provide the type 
of care needed.  The Board sees, however, that this examiner 
did not provide any additional information in the opinion to 
explain why emergent care was required or how it was 
determined that VA facilities were feasibly available to 
provide this necessary care.

The third VA opinion dated in February 2005 found that 
emergent treatment was not required.  The examiner also 
concluded that VA facilities were feasibly available.  But 
this examiner, like the others, provided no additional 
information in the opinion to support these conclusions.

Given the evidence of record, the Board concludes instead 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health, considering the severity of the 
veteran's symptoms as well as Dr. D's initial medical 
assessment of the veteran's status on arrival to JCHC as 
"urgent."  Upon arrival, the veteran complained of nausea, 
upset stomach, nervousness, rapid pulse, sweating, heart 
palpitations, and a mild, intermittent burning pain.  Shortly 
thereafter, it was determined that he was in atrial 
fibrillation.  A prudent lay person, under these 
circumstances, would have reasonably had concern over his 
life and well being - especially since doctors even 
suspected the veteran may have had a heart attack.  It was 
only later, after the fact, they were able to determine that 
he had not based on further clinical evaluation and workup.  
But the important point is to look at the situation from the 
veteran's perspective, when he did not have the benefit of 
this information and, therefore, needed to act quickly.  Such 
a conclusion concerning the emergent nature of his condition 
(albeit if only in his personal perception, as long as that 
was reasonable) is also warranted in light of the previously 
discussed conflicting opinions offered by the three VA 
examiners.

Additionally, the Board concludes that VA medical facilities 
were not feasibly available in this instance.  When 
determining whether a VA facility was feasibly available, 
consideration must be given to the urgency of the veteran's 
condition, the relative distance of any travel involved, and 
the length of any delay that would have been required to 
obtain treatment from a VA facility.  Here, the nearest VAMC 
was approximately 46 miles from the veteran's home, while 
JCHC was only approximately 3 miles from his home, so much 
closer.

The initial diagnosis provided at the JCHC emergency room on 
December 13 was atrial fibrillation.  Dr. D, based on his 
medical training and an evaluation of the veteran, determined 
the veteran required further treatment given the atrial 
fibrillation.  However, it appears that such treatment could 
not be rendered at JCHC.  


While the Board realizes the veteran's condition eventually 
improved and that he regained normal sinus rhythm while he 
was in transit to Sycamore Shoals Hospital, Dr. K 
nevertheless determined that additional testing and 
observation was warranted at SSH to rule out a possible 
myocardial infarction.  

Additionally, the VAMC in Mountain Home was supposedly 
contacted before the veteran was transported to Sycamore 
Shoals Hospital, but no beds were available at that time 
according to Dr. C.  Dr. C is a credible witness in making 
this assertion because he has no incentive - financial or 
otherwise, to make this claim if it was not indeed true.  He 
also has personal, intimate knowledge of the veteran's 
medical situation during the time in question and believed 
that any further delay in providing treatment may have been 
potentially hazardous.

All this considered, the Board will resolve all reasonable 
doubt in the veteran's favor and conclude he is entitled to 
payment or reimbursement of the unauthorized medical expenses 
he incurred from December 13-14, 2002, at the Johnson County 
Health Center and Sycamore Shoals Hospital.  38 C.F.R. 
§§ 3.102, 4.3.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist veterans in 
substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Here, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  




ORDER

The claim for payment or reimbursement of the unauthorized 
medical expenses incurred from December 13-14, 2002, at the 
Johnson County Health Center and the Sycamore Shoals Hospital 
is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


